DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending
Claims 1, 5, 8, 11, 15 and 18 are currently amendedClaims 1-20 are rejected

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “to a longitudinal axis” on line 19.  It is unclear whether Applicant is referring to the same longitudinal axis as recited on line 14 of claim 1, or a different longitudinal axis.  Claims 2-7 and 9-20 are also rejected since these claims depend on claim 1.
Claim 8 recites the limitation “to a longitudinal axis” on lines 10-11.  It is unclear whether Applicant is referring to the same longitudinal axis as recited on line 2 of claim 8, or a different longitudinal axis.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Booker et al. (U.S. 2016/0332101 A1) (hereinafter “Booker”) in view of Jokschas et al. (U.S. 2015/0238883 A1) (hereinafter “Jokschas”).

Regarding Claim 1:
Booker teaches an oil filtration unit (see FIGS. 1-2) (see paragraphs 5 and 34) comprising:
a housing, which comprises a housing inlet adapted to receive contaminated oil and to release the contaminated oil to an inner opening of the housing, and a housing outlet adapted to release filtered oil, where the inner opening of the housing is defined by an inner bottom surface, an inner top surface, and at least one inner side surface (see FIG. 1, housing as the outer structure of filter cartridge system 10, housing inlet (no reference character provided), housing outlet 15, inner opening as space/area/region between outer structure (housing) and outside surface of 1st center tube 80, and see FIG. 1 for inner bottom surface, inner top surface, and at least one inner side surface of the inner opening of the housing) (see FIG. 1, 1st center tube 80 and 2nd center tube 70) (see paragraphs 37-39),
an oil filter for filtering the contaminated oil, said oil filter being arranged inside the inner opening of the housing (see FIG. 1, filter media 20) (see paragraph 42), where said oil filter comprises a filter inlet defined by an outer surface of the oil filter, an inner filter volume adapted to receive the filtered oil, and a filter outlet inside said housing providing fluid communication between the inner filter volume and the housing outlet in order to release the filtered oil from the inner filter volume, and where said oil filter further has a top end surface and a bottom end surface attached at opposing ends of said oil filter relative to a longitudinal axis of the oil filter (see FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see paragraphs 37 and 42),
characterized in that the top end surface of the oil filter comprises at least one aperture providing gas and/or liquid communication between the inner opening of the housing and the inner filter volume (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 2, a plurality of bypass flow openings 90) (see FIG. 3, a plurality of fluid flow openings 74) (see paragraphs 37 and 39),
Although it is inherent for a filter cartridge system 10 of Booker to have a housing inlet, one may interpret that Booker does not explicitly teach a housing inlet adapted to receive contaminated oil and to release the contaminated oil to an inner opening of the housing, as recited in amended, independent claim 1.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the oil filtration unit of Booker to include a housing inlet to allow a contaminated oil source to flow through the system to further provide a purified and filtered oil (see paragraphs 5 and 34-35).	Furthermore, Booker does not explicitly teach wherein said at least one aperture extends in an axial direction relative to a longitudinal axis of the oil filter and has a cross-sectional area of 1-10 mm2, said top end surface further comprises a tube, and where a first open end of said tube is connected to said at least one aperture, and a second open end of said tube extends away from said top end surface, where the second open end of said tube is located adjacent to the inner top surface of the housing, when the oil filter is arranged inside the inner opening of the housing, as recited in amended, independent claim 1.
Jokschas teaches a fluid filter system including a filter element and numerous vent holes (see Jokschas FIGS. 1-3, vent holes 30) (Examiner’s note:  It is inherent for a hole to include a first open end and a second open end) (see MPEP 2144.04 IV regarding changes in size/proportion and shape) (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).
Booker and Jokschas are analogous inventions in the art of teaching a fluid filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid filter system of Booker to include vent holes with a cross-sectional area of 1-10 mm2, as taught by Jokschas, to effectively and efficiently allow air and/or liquid to exit the fluid filter system (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).

Regarding Claim 2:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 1, where Jokschas further teaches the top end surface of the oil filter comprises two apertures providing gas and/or liquid communication between the inner opening of the housing and the inner filter volume (see Jokschas FIGS. 1-3, vent holes 30) (Examiner’s note:  It is inherent for a hole to include a first open end and a second open end) (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).
Booker and Jokschas are analogous inventions in the art of teaching a fluid filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid filter system of Booker to include vent holes, as taught by Jokschas, to effectively and efficiently allow air and/or liquid to exit the fluid filter system (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).

Regarding Claim 3:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 1, where Jokschas further teaches the at least one aperture or the second open end of said tube is located 3 mm to 30 mm from the inner top surface of the housing, when the oil filter is arranged inside the inner opening of the housing (see Jokschas FIGS. 1-3, vent holes 30) (Examiner’s note:  It is inherent for a hole to include a first open end and a second open end) (see MPEP 2144.04 IV regarding changes in size/proportion and shape) (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).
Booker and Jokschas are analogous inventions in the art of teaching a fluid filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid filter system of Booker to include vent holes, as taught by Jokschas, to effectively and efficiently allow air and/or liquid to exit the fluid filter system (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).

Regarding Claim 4:
The combination of Booker in view of Jokschas teaches the oil filtration according to claim 1, where Booker further teaches filtering material of the oil filter is arranged between said at least one aperture and said inner filter volume (see Booker FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see Booker paragraphs 37 and 42).

Regarding Claim 5:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 1, where Jokschas further teaches a cross sectional area of the second open end of said tube ranges from 1 mm2 to 10 mm2 (see Jokschas FIGS. 1-3, vent holes 30) (Examiner’s note:  It is inherent for a hole to include a first open end and a second open end) (see MPEP 2144.04 IV regarding changes in size/proportion and shape) (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).
Booker and Jokschas are analogous inventions in the art of teaching a fluid filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid filter system of Booker to include vent holes with a cross-sectional area of 1-10 mm2, as taught by Jokschas, to effectively and efficiently allow air and/or liquid to exit the fluid filter system (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).


Regarding Claim 6:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 1, where Booker further teaches filtering material of the oil filter is arranged between said inner filter volume and said filter outlet (see Booker FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see Booker paragraphs 37 and 42).

Regarding Claim 7:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 1, where Booker further teaches filtering material of the oil filter is arranged both between said at least one aperture and said inner filter volume, and between said inner filter volume and said filter outlet (see Booker FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see Booker paragraphs 37 and 42) (see Booker FIG. 2, a plurality of bypass flow openings 90) (see Booker FIG. 3, a plurality of fluid flow openings 74) (see Booker paragraphs 37 and 39).

Regarding Claim 8:
Booker teaches an oil filter with a top end surface and a bottom end surface attached at opposing ends of said oil filter relative to a longitudinal axis of said oil filter for filtering contaminated oil in an oil filtration unit (see FIG. 1, filter media 20) (see paragraph 42), said oil filter being adapted to be arranged inside an inner opening of a housing of said oil filtration unit, where said oil filter comprises a filter inlet defined by an outer surface of the oil filter, an inner filter volume adapted to receive filtered oil, and a filter outlet providing gas and/or liquid communication between the inner filter volume and a housing outlet in order to release the filtered oil from the inner filter volume characterized in that (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see FIG. 1, housing as the outer structure of filter cartridge system 10, housing inlet (no reference character provided), housing outlet 15, inner opening as space/area/region between outer structure (housing) and outside surface of 1st center tube 80, and see FIG. 1 for inner bottom surface, inner top surface, and at least one inner side surface of the inner opening of the housing) (see FIG. 1, 1st center tube 80 and 2nd center tube 70) (see paragraphs 37-39),
the top end surface of the oil filter comprises at least one aperture providing gas and/or liquid communication between the inner opening of the housing and the inner filter volume (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 2, a plurality of bypass flow openings 90) (see FIG. 3, a plurality of fluid flow openings 74) (see paragraphs 37 and 39).
Although it is inherent for a filter cartridge system 10 of Booker to have a housing inlet, one may interpret that Booker does not explicitly teach a housing inlet adapted to receive contaminated oil and to release the contaminated oil to an inner opening of the housing, as recited in independent claim 8.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the oil filtration unit of Booker to include a housing inlet to allow a contaminated oil source to flow through the system to further provide a purified and filtered oil (see paragraphs 5 and 34-35).	Furthermore, Booker does not explicitly teach wherein said at least one aperture extends in an axial direction relative to a longitudinal axis of the oil filter and has a cross-sectional area of 1-10 mm2, said top end surface further comprises a tube, and where a first open end of said tube is connected to said at least one aperture, and a second open end of said tube extends away from said top end surface, where the second open end of said tube is located adjacent to the inner top surface of the housing, when the oil filter is arranged inside the inner opening of the housing, as recited in amended, independent claim 8.
Jokschas teaches a fluid filter system including a filter element and numerous vent holes (see Jokschas FIGS. 1-3, vent holes 30) (Examiner’s note:  It is inherent for a hole to include a first open end and a second open end) (see MPEP 2144.04 IV regarding changes in size/proportion and shape) (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).
Booker and Jokschas are analogous inventions in the art of teaching a fluid filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid filter system of Booker to include vent holes with a cross-sectional area of 1-10 mm2, as taught by Jokschas, to effectively and efficiently allow air and/or liquid to exit the fluid filter system (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).

Regarding Claim 9:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 2, where Jokschas further teaches the at least one aperture or the second open end of said tube is located 3 mm to 30 mm from the inner top surface of the housing, when the oil filter is arranged inside the inner opening of the housing (see Jokschas FIGS. 1-3, vent holes 30) (Examiner’s note:  It is inherent for a hole to include a first open end and a second open end) (see MPEP 2144.04 IV regarding changes in size/proportion and shape) (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).
Booker and Jokschas are analogous inventions in the art of teaching a fluid filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid filter system of Booker to include vent holes, as taught by Jokschas, to effectively and efficiently allow air and/or liquid to exit the fluid filter system (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).

Regarding Claim 10:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 2, where Booker further teaches filtering material of the oil filter is arranged between said at least one aperture and said inner filter volume (see Booker FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see Booker paragraphs 37 and 42).

Regarding Claim 11:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 2, where Jokschas further teaches a cross sectional area of the second open end of said tube ranges from 1 mm2 to 10 mm2 (see Jokschas FIGS. 1-3, vent holes 30) (Examiner’s note:  It is inherent for a hole to include a first open end and a second open end) (see MPEP 2144.04 IV regarding changes in size/proportion and shape) (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).
Booker and Jokschas are analogous inventions in the art of teaching a fluid filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid filter system of Booker to include vent holes with a cross-sectional area of 1-10 mm2, as taught by Jokschas, to effectively and efficiently allow air and/or liquid to exit the fluid filter system (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).

Regarding Claim 12:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 2, where Booker further teaches filtering material of the oil filter is arranged between said inner filter volume and said filter outlet (see Booker FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see Booker paragraphs 37 and 42).

Regarding Claim 13:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 2, where Booker further teaches filtering material of the oil filter is arranged both between said at least one aperture and said inner filter volume, and between said inner filter volume and said filter outlet (see Booker FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see Booker paragraphs 37 and 42) (see Booker FIG. 2, a plurality of bypass flow openings 90) (see Booker FIG. 3, a plurality of fluid flow openings 74) (see Booker paragraphs 37 and 39).

Regarding Claim 14:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 3, where Booker further teaches filtering material of the oil filter is arranged between said at least one aperture and said inner filter volume (see Booker FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see Booker paragraphs 37 and 42).

Regarding Claim 15:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 3, where a cross sectional area of the second open end of said tube ranges from 1 mm2 to 10 mm2 (see Jokschas FIGS. 1-3, vent holes 30) (Examiner’s note:  It is inherent for a hole to include a first open end and a second open end) (see MPEP 2144.04 IV regarding changes in size/proportion and shape) (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).
Booker and Jokschas are analogous inventions in the art of teaching a fluid filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid filter system of Booker to include vent holes with a cross-sectional area of 1-10 mm2, as taught by Jokschas, to effectively and efficiently allow air and/or liquid to exit the fluid filter system (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).

Regarding Claim 16:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 3, where Booker further teaches filtering material of the oil filter is arranged between said inner filter volume and said filter outlet (see Booker FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see Booker paragraphs 37 and 42). 

Regarding Claim 17:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 3, where Booker further teaches filtering material of the oil filter is arranged both between said at least one aperture and said inner filter volume, and between said inner filter volume and said filter outlet (see Booker FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see Booker paragraphs 37 and 42) (see Booker FIG. 2, a plurality of bypass flow openings 90) (see Booker FIG. 3, a plurality of fluid flow openings 74) (see Booker paragraphs 37 and 39).

Regarding Claim 18:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 4, where Jokschas further teaches a cross sectional area of the second open end of said tube ranges from 1 mm2 to 10 mm2 (see Jokschas FIGS. 1-3, vent holes 30) (Examiner’s note:  It is inherent for a hole to include a first open end and a second open end) (see MPEP 2144.04 IV regarding changes in size/proportion and shape) (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).
Booker and Jokschas are analogous inventions in the art of teaching a fluid filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid filter system of Booker to include vent holes with a cross-sectional area of 1-10 mm2, as taught by Jokschas, to effectively and efficiently allow air and/or liquid to exit the fluid filter system (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).

Regarding Claim 19:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 5, where Booker further teaches filtering material of the oil filter is arranged between said inner filter volume and said filter outlet (see Booker FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see Booker paragraphs 37 and 42).

Regarding Claim 20:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 5, where Booker further teaches filtering material of the oil filter is arranged both between said at least one aperture and said inner filter volume and between said inner filter volume and said filter outlet (see Booker FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see Booker paragraphs 37 and 42) (see Booker FIG. 2, a plurality of bypass flow openings 90) (see Booker FIG. 3, a plurality of fluid flow openings 74) (see Booker paragraphs 37 and 39).


Other Reference Considered
Bisurkar et al. (US 2018/0264383 A1) teaches a system and method for oil filtration in bypass mode.

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered, but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous claim objections regarding claims 1, 8 and 11 have been considered and are now withdrawn as a result of the current claim amendments. 
The previous 112(b) claim rejection regarding claims 1-7 and 9-20 has been considered and is now withdrawn as a result of the current claim amendments.  However, a new set of 112(b) claim rejections are now made (see above).
Applicant argues throughout pages 7-8 of the Remarks section filed on 06/13/2022 “The tube 21 provides continuous air removal from an upper portion of the oil filter through and aperture that is sized to prevent the release of oil from the oil filter or permit unfiltered oil to enter the filtered oil area of the filtration housing…Specifically, the ‘883 publication calls for one or more vents hole 30 in the fluid outlet socket 20 that extend away from the filter element in a radial direction relative to a longitudinal axis of the filter…whereby the aperture has an axial-facing rather than a radial-facing relative to a longitudinal axis of the filter…”
Examiner respectfully disagrees and does not find the arguments persuasive.
Jokschas teaches a fluid filter system including a filter element and numerous vent holes (see Jokschas FIGS. 1-3, vent holes 30) (Examiner’s note:  It is inherent for a hole to include a first open end and a second open end) (see MPEP 2144.04 IV regarding changes in size/proportion and shape) (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).  Furthermore, the argument regarding axial-facing or radial-facing is irrelevant and is relative to how one views the structural components vertically or horizontally.  Additionally, the vent holes extending away in a radial direction or an axial direction is merely Applicant’s design choice, but ultimately serves the same desirable result of releasing gas and/or liquid (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773